 

Exhibit 10.1

 

[v476320_ex10-1img1.jpg]  

September 28, 2017

 

VIA-EMAIL

 

American Realty Capital Healthcare Trust III, Inc.

405 Park Avenue, 4th Floor

New York, NY 10022

Attention: Special Committee of the Board of Directors

 

Re: Amendment of Letter Agreement

 

Dear Special Committee:

 

Reference is hereby made to the Letter Agreement, dated June 16, 2017 (the
“Letter Agreement”), by and among American Realty Capital Healthcare Trust III
Operating Partnership, L.P. (the “Operating Partnership”), American Realty
Capital Healthcare III Advisors, LLC (the “Advisor”), American Realty Capital
Healthcare III Properties, LLC (the “Property Manager”) and American Realty
Capital Healthcare Trust III, Inc. (the “Company”). Capitalized terms used but
not otherwise defined herein have the meanings set forth the Letter Agreement.

 

By signing below, the Operating Partnership, the Advisor, the Property Manager
and the Company hereby amend the Letter Agreement as follows:

 

1.Section 3 of the Letter Agreement is hereby amended by changing (a) the
reference to “72,353 Class B Units” therein to “83,018 Class B Units,” (b) the
reference to “in early August for the period ending June 30, 2017” therein to
“in early November for the period ending September 30, 2017,” and (c) each
reference to “July 1, 2017” therein to “October 1, 2017.”

 

Except as specified herein, this letter of amendment shall not amend or modify
the other provisions of the Letter Agreement, and such Letter Agreement, as
herein amended, is hereby ratified and confirmed and shall remain in full force
and effect. This letter of amendment may be executed in one of more
counterparts, each of which so executed and delivered shall be deemed an
original, but all of which taken together shall constitute but one and the same
instrument. This letter of amendment shall be deemed fully executed and
delivered when signed by the signatories hereto and delivered via PDF.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

Please confirm your agreement with the above by countersigning this letter of
amendment and returning to the undersigned.

  

  Sincerely,       American Realty Capital Healthcare III Advisors, LLC        
By: /s/ Jesse C. Galloway   Name: Jesse C. Galloway   Title: Authorized
Signatory         American Realty Capital Healthcare III Properties, LLC        
By: /s/ Jesse C. Galloway   Name: Jesse C. Galloway   Title: Authorized
Signatory         AR Global Investments, LLC         By: /s/ Jesse C. Galloway  
Name: Jesse C. Galloway   Title: Authorized Signatory

 

Confirmed and Agreed (following approval

and authorization by the Independent Directors

of the Board of Directors) on this 28th day of

September, 2017 by:

      American Realty Capital Healthcare Trust III, Inc.         By: /s/ W. Todd
Jensen   Name: W. Todd Jensen   Title: Interim Chief Executive Officer and
President  

 

[Signature Page to Letter of Amendment to Letter Agreement]

 

 

 